—In a child support proceeding pursuant to Family Court Act article 4, (1) the wife appeals, as limited by her brief, from so much of *619(a) an order of the Family Court, Kings County (Panepinto, H.E.), dated December 23, 1996, as denied her application for an award of counsel fees to her attorney for services rendered during the period of October 22, 1990, through May 31, 1994, and (b) an order of the same court (Grosvenor, J.), dated March 19, 1997, as denied her objection to so much of the order dated December 23, 1996, as denied her application for an award of counsel fees to her attorney for services rendered during the above-mentioned period, and (2) the husband cross-appeals from the same orders.
Ordered that the cross appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the appeal from the order dated December 23, 1996, is dismissed, without costs or disbursements, as that order was superseded by the order dated March 19, 1997; and it is further,
Ordered that the order dated March 19, 1997, is affirmed insofar as appealed from, without costs or disbursements.
The Hearing Examiner was correct in granting the wife’s application for counsel fees only with respect to the petition that was pending before the Hearing Examiner at the time of the application (see, Abrusci v Abrusci, 79 AD2d 980; Cassieri v Cassieri, 31 AD2d 927). Contrary to the petitioner’s contention, the Family Court had previously determined that she was not entitled to counsel fees for services rendered in connection with a prior petition for enforcement of the support provisions of the judgment of divorce.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.